Case 1:17-cv-05967-NGG-VMS Document 59 Filed 10/12/18 Page 1 of 4 PageID #: 686
                                                      U.S. Department of Justice


                                                      United States Attorney
                                                      Eastern District of New York
                                                      271 Cadman Plaza East
                                                      Brooklyn, New York 11201

                                                      October 12, 2018
 Honorable Vera M. Scanlon
 United States District Court
 Eastern District of New York
 225 Cadman Plaza East
 Brooklyn, NY 11201

                Re:     Amadei, et al. v. Nielsen, et al., Case No.: 17-CV-5967 (NGG) (VMS)

 Dear Judge Scanlon:

         This Office represents Defendants in this action. Defendants write respectfully to request
 a protective order concerning Plaintiffs’ 30(b)(6) Notice, dated August 15, 2018.

        A. Procedural and Factual Background

         By way of background, Plaintiffs sue each defendant in their official capacity and request
 judicial review of an alleged CBP policy. Plaintiffs claim that this policy was the cause of an
 unconstitutional identification check of all, or virtually all, passengers on February 22, 2017,
 following their arrival at John F. Kennedy International Airport (“JFK”) on Delta Flight 1583, a
 domestic flight. Plaintiffs claim that application of this purported policy violated their Fourth
 Amendment rights. Plaintiffs seek declaratory and injunctive relief, pursuant to the Administrative
 Procedure Act (“APA”), 5 U.S.C. § 706(2)(A)-(C).

          Because the identification check of passengers following Delta Flight 1583 was an isolated
 incident and not conducted pursuant to any policy, let alone final agency action that would be
 reviewable under the APA, and because CBP does not have a policy of checking the identification
 of all, or virtually all, passengers following domestic flights, Defendants have moved to dismiss
 the Complaint on the grounds that there is no final agency action for the Court to review under the
 APA and Plaintiffs do not have standing to bring their claims. See Dkt Nos. 32-35 (Defendants’
 Motion to Dismiss, Plaintiffs’ Opposition, and Defendants’ Reply).

         In the course of discovery, Plaintiffs served a deposition Notice, pursuant to Fed. R. Civ.
 P. 30(b)(6). See Plaintiffs’ 30(b)(6) Notice (Exhibit A). The 30(b)(6) Notice requested testimony
 on 14 different topics, one of which includes six subtopics. The testimony requested does not
 concern whether CBP has a policy of checking identification of passengers following domestic
 flights. Defendants objected to the 30(b)(6) Notice in its entirety. See Defendants’ September 6,
 2018 Objections to the Notice (Exhibit B). In an effort to determine whether the parties could
 reach an agreement concerning an acceptable 30(b)(6) deposition, Defendants agreed to detail their
 objections to the 14 discrete 30(b)(6) topics, and Plaintiffs agreed to respond to those objections.
Case 1:17-cv-05967-NGG-VMS Document 59 Filed 10/12/18 Page 2 of 4 PageID #: 687



        Defendants detailed their objections to the 30(b)(6) Notice in a letter dated September 19,
 2018 (see Exhibit C). On September 27, Plaintiffs responded and proposed that the parties focus
 on 30(b)(6) Topics 2, 6, and 7, and confer regarding the remainder of the Topics in November.
 See Plaintiffs’ Response, dated September 27, 2018 (Exhibit D). The parties had a preliminary
 discussion on October 1, 2018, during which they agreed to focus on Topics 2, 6, and 7, and
 address Defendants’ objections to the remaining 30(b)(6) topics in November. The parties further
 agreed that Defendants would move on or before October 12, 2018 for a protective order regarding
 unresolved objections to Topics 2, 6, and 7.

         On October 4, 2018, the Court issued an Order requiring the parties to meet and confer in
 person within ten days of the Order to resolve any outstanding discovery issues and to file a joint
 letter by October 19 outlining any unresolved discovery issues. 1 See Court’s Order, dated October
 4, 2018. Pursuant to that Order, the parties met and conferred in person on October 10. At the
 end of that meeting, the parties had not reached an agreement on Topics 2, 6, or 7 of Plaintiffs’
 30(b)(6) Notice. Because the parties had previously agreed that Defendants would move for a
 protective order concerning 30(b)(6) Topics 2, 6, and 7 on or before October 12, Defendants submit
 the instant motion. Defendants reserve their right to move for a protective order on the remainder
 of the 30(b)(6) topics if the parties are unable to reach an agreement in November.

        B. Defendants Are Entitled To A Protective Order

                                     Discovery in an APA Action

         Plaintiffs’ lawsuit requests review of an alleged policy pursuant to the APA. In APA cases,
 discovery is necessarily limited and narrowed to that discovery necessary for the Court to review
 the reasons behind any such policy or decisions. See Ali v. Pompeo, 2018 WL 2058152, 16-CV-
 3691 (KAM)(SJB), (E.D.N.Y. May 2, 2018). Moreover, as the court observed in Ali v. Pompeo,
 2018 WL 2058152, at *4:

        When permitted, the discovery should not transform the litigation into one
        involving all the liberal discovery available under the Federal Rules. Rather the
        Court must permit only that discovery necessary to effectuate the Court’s judicial
        review, i.e., review the decision of the agency under Section 706. (internal citations
        omitted)

         Consequently, Plaintiffs are not entitled to the broad and far-reaching discovery they might
 otherwise be entitled to in a non-APA matter. While a party seeking a protective order for
 discovery has the burden of showing good cause for the issuance of that order (see DiRussa v.
 Dean Witter Reynolds Inc., 121 F.3d 818 (2d Cir. 1997)), in light of Plaintiffs’ request for review
 pursuant to the APA, and the fact that the discovery already produced by Defendants has confirmed
 the nonexistence of the purported policy challenged by Plaintiffs in this case, Defendants easily
 meet this burden. Defendants object to Plaintiffs’ 30(b)(6) Notice for all the reasons stated in
 their letters to Plaintiffs’ counsel and incorporate all of those objections here by reference. See
 Exhibits B and C. Defendants further outline their objections for the Court below.

 1
  The Court issued this Order in response to Defendants’ renewed motion to stay discovery in its entirety
 while Defendants’ motion to dismiss the Complaint is pending.
                                                    2
Case 1:17-cv-05967-NGG-VMS Document 59 Filed 10/12/18 Page 3 of 4 PageID #: 688



              Topics 2, 6, and 7 are vague, overbroad, and not relevant to the claims at issue

         Examination Topic No. 2. Recordkeeping practices with respect to instances in which:
 (a) CBP interacts with passengers traveling on domestic flights[;] (b) CBP interacts with
 passengers at locations in U.S. airports outside of a Customs security area [;] (c) CBP assists
 ICE by meeting domestic flights carrying a noncitizen subject to a removal order [;] (d) CBP
 receives and responds to requests for assistance from other law enforcement or government
 agencies[;] (e) CBP provides periodic or incident-based reports or summaries to law
 enforcement agencies, other government entities, or members of Congress (including after-
 action reports following incidents)[;] (f) CBP receives and responds to inquiries from the media,
 airlines, airports, and other third parties.

         As an initial matter, none of the subtopics within Topic 2 relate to the alleged policy at
 issue. Specifically, subtopics (a) and (b) do not describe with reasonable particularity what is
 meant by “interacts with passengers.” This is especially important here where the narrow question
 is whether CBP has a policy of checking the identification of all, or virtually all, passengers
 following a domestic flight. Thus, to the extent CBP has any “interaction” with a passenger outside
 of a Customs security area, or “interacts” with passengers who have travelled on a domestic flight,
 record keeping practices of such events are not relevant to the discrete issue challenged here.
 Record keeping practices concerning instances where “CBP assists ICE by meeting domestic
 flights” is similarly broad and irrelevant. Aside from the fact that CBP has already confirmed in
 discovery produced to date that it generally does not meet domestic flights, Plaintiffs do not allege
 that a practice of “meeting” a domestic flight is unconstitutional. Plaintiffs challenge only the
 identification check of all, or virtually all, passengers disembarking a domestic flight.

         The remainder of the subtopics within Topic 2 are even more removed from the claims and
 defenses in this APA action. In subtopic (d), the term “assistance” is not defined and encompasses
 far more than checking identification following a domestic flight. It could be construed as requests
 for records, documents, or personnel, or larger joint operations with government agencies, none of
 which have any bearing on the Court’s review of an alleged CBP policy of checking identification
 following a domestic flight. Further, there is simply no connection between such record keeping
 practices and the claims of this case, namely the allegation that CBP has its own practice or policy
 of checking the identification of passengers following domestic flights. Similarly, subtopics (e)
 and (f) seek record keeping practices concerning reports to law enforcement, other government
 entities and members of Congress, as well as responses to “the media” and “other third parties”;
 these topics are both vague and irrelevant to the claims and defenses of this action, including
 whether Plaintiffs’ identification check amounts to a constitutional violation and whether the
 identification check occurred pursuant to a policy. In addition, Defendants object to the extent this
 request seeks information that is protected by the law enforcement privilege and the deliberative
 process privilege.

        Examination Topic No. 6. Regulations, policies, standard operating procedures, and
 practices applicable to CBP regarding requests to CBP for assistance from law enforcement
 or other government agencies.

         Defendants object to this topic for many of the same reasons outlined above; importantly,
 this information would not assist the Court in assessing the constitutionality of an alleged CBP
                                                  3
Case 1:17-cv-05967-NGG-VMS Document 59 Filed 10/12/18 Page 4 of 4 PageID #: 689



 policy to check the identification of all, or virtually all, disembarking domestic flyers, or any
 reasons behind such policy (if one existed). In fact, Topic 6 does not even mention domestic
 flights. Moreover, this request is unduly burdensome, not proportional to the limited needs of the
 case, and not stated with reasonable particularity, as CBP receives requests from a range of
 agencies, both federal and local. The request includes no context for what is meant by assistance
 from law enforcement or other government agencies. Against the backdrop of CBP’s vast
 responsibilities and demanding mission as one of the world’s largest law enforcement
 organizations, a request for testimony regarding all policies, regulations, standard operating
 procedures and practices applicable to any and all requests from virtually any “government
 agencies” is wholly inappropriate. The information sought has no meaningful boundary and has
 no meaningful nexus to the claims and defenses in this action.

        Examination Topic No. 7. Regulations, policies, standard operating procedures, and
 practices applicable to CBP regarding reports CBP provides to law enforcement, other
 government entities, or members of Congress (including after-action reports following
 incidents).

         Topic 7 is not relevant to the claims or defenses in this case, and not proportional to
 Plaintiffs’ requested APA review. See Fed. R. Civ. P. 26(b)(1). Plaintiffs do not challenge CBP’s
 authority to provide reports to law enforcement, other government entities, or members of
 Congress concerning any CBP operations. CBP’s practices in providing any such reports has
 nothing to do with an alleged policy of checking identification following a domestic flight.
 Importantly, Topic 7 does not even mention domestic flights. Further, Topic 7 is overly broad and
 not stated with reasonable particularity because it includes no limitation as to the types of reports,
 subject matter, or underlying CBP or law enforcement operations involved in any such reports.
 Finally, even assuming CBP has policies, procedures, or practices in place concerning providing
 information to law enforcement, or other government entities, it is likely that testimony concerning
 any such responsive information would be protected by the law enforcement and other privileges.

        C. Conclusion

         Because Plaintiffs’ requested 30(b)(6) testimony would not assist the Court in reviewing
 the alleged CBP policy concerning the discrete allegedly unconstitutional event at issue here, CBP
 should not be required to undertake the burden of trying to identify witnesses who would be able
 to offer testimony on the above-mentioned topics. As Plaintiffs have requested review pursuant
 to the APA, this is not an opportunity to depose witnesses regarding all of CBP’s records in the
 hopes that Plaintiffs will find something that may be useful to support their claim. Thus, Plaintiffs’
 request for testimony pursuant to Rule 30(b)(6) should be denied and a protective order issued.

                                                       Respectfully submitted,

                                                       RICHARD P. DONOGHUE
                                                       United States Attorney
                                                By:           /s/     _______
                                                       Dara A. Olds
                                                       Matthew Modafferi


                                                   4
